Order, Supreme Court, New York County (Eileen Bransten, J.), entered August 21, 2009, which denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
The agreement between the parties was ambiguous, with each side offering its own reasonable interpretation (see LoFrisco v Winston & Strawn LLP, 42 AD3d 304, 307 [2007]; Lantis Eyewear Corp. v Luxottica Group, 294 AD2d 127, 128 [2002]). Furthermore, the extrinsic evidence presented does not resolve the ambiguity or determine the parties’ intent at the time they entered the agreement (see NFL Enters. LLC v Comcast Cable Communications, LLC, 51 AD3d 52 [2008]). On the contrary, each party offered evidence supporting its own interpretation, leaving the matter inappropriate for summary disposition (LoFrisco, 42 AD3d at 307). Concur—Saxe, J.P., Catterson, Freedman and Román, JJ. [Prior Case History: 24 Misc 3d 1241(A), 2009 NY Slip Op 51839(U).]